DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 05/22/2020. Claims 1-10 are currently pending in the application. An action follows below:
Claim Objections
Claim 1 is objected to because of the following informalities: 
-- node -- should be inserted immediately after “second” in line 4 due to a mistype; and
“transistors” in last line should be changed to -- transistor -- because the disclosure, specifically ¶ [0057]:1-2 of the corresponding U.S. publication, explicitly discloses only one driving transistor T5 in the driving unit. Also see any of claims 6-8.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a driving transistor” in line 4 should be changed to -- the driving transistor -- because there is sufficient antecedent basis for this limitation in independent claim 1. Also, see the above claim objection of claim 1. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “a driving transistor” in line 3 should be changed to -- the driving transistor -- because there is sufficient antecedent basis for this limitation in independent claim 1. Also, see the above claim objection of claim 1. Appropriate correction is required.

Notice to Applicant(s)
In light of Fig. 14 and the current claim 9, Examiner believes Fig. 9 missing a connection between a node between the elements [T4, EL4] and a node between the elements [T7, T2]. Appropriate correction is required. 
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments including the same disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments including the same of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2015/0170576 A1.)
As per claim 1, Bae discloses a pixel circuit comprising: 
a data writing unit (see at least Fig. 2, disclosing a data writing unit comprising an element T2; also see other embodiments including the same;) 
a driving unit, electrically coupled to the data writing unit through a first node (see at least Fig. 2, disclosing a driving unit comprising elements [T1, T7, Cst] and electrically coupled to the data writing unit through a first node connecting elements [T1, T2, T7]; also see other embodiments including the same;) 
an initialization unit, electrically coupled to the driving unit through a second node and a third node respectively (see at least Fig. 2, disclosing an initialization unit comprising elements [T3, T5, T6] and electrically coupled to the driving unit through a second node [N1] and a third node connecting elements [T1, T3, T4], respectively; also see other embodiments including the same;) and 
a light emitting unit, electrically coupled to the driving unit through the third node (see at least Fig. 2, disclosing a light emitting unit comprising elements [T4, OLED] and electrically coupled to the driving unit through the third node; also see other embodiments including the same;)
wherein, the initialization unit is configured to receive an external first scan signal, an external second scan signal and an external initialization voltage; the initialization unit is configured to initialize the second node with the initialization voltage, in response to the first scan signal and the second scan signal (see at least Figs. 2, 4, disclosing the initialization unit [T3, T5, T6] configured to receive an external first scan signal Si, an external second scan signal Si-1 and an external initialization voltage VINT and to initialize the second node [N1] with the initialization voltage, in response to the first scan signal Si and the second scan signal Si-1; also see other embodiments including the same;) 
the data writing unit is configured to receive an external data signal and the first scan signal; the data writing unit is configured to set voltage of the first node to voltage of the data signal in response to the first scan signal and the data signal, and update voltage of the second node through the driving unit and the initialization unit (see at least Figs. 2, 4, disclosing the data writing unit T2 configured to receive an external data signal on the data line D and the first scan signal Si and set voltage of the first node to voltage of the data signal in response to the first scan signal Si and the data signal, and update voltage of the second node N1 through the driving unit [T1, T7, Cst] and the initialization unit [T3, T5, T6]; also see other embodiments including the same;)
the driving unit is coupled to an external power supply and configured to receive a first control signal; the driving unit is configured to generate a driving current, in response to the first control signal, to drive the light emitting unit to emit light; the value of the driving current see at least Figs. 2, 4, disclosing the driving unit [T1, T7, Cst] coupled to an external power supply ELVDD and configured to receive a first control signal Ei and generate a driving current, in response to the first control signal Ei, to drive the light emitting unit to emit light; the value of the driving current depends on the voltage of the second node N1, voltage of the external power supply ELVDD and the threshold voltage of driving transistor T1 in the driving unit [T1, T7, Cst]; also see other embodiments including the same.)

As per claim 2, Bae discloses the initialization unit comprising: 
a first initialization transistor, comprising a first electrode electrically coupled to the driving unit through the second node, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal (see at least Fig. 2, disclosing a first initialization transistor T3 comprising a first electrode electrically coupled to the driving unit through the second node N1, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal Si; also see other embodiments including the same;) 
a second initialization transistor, comprising a first electrode electrically coupled to the second electrode of the first initialization transistor through the third node, a second electrode configured to receive the initialization voltage, and a gate electrode configured to receive the second scan signal (see at least Fig. 2, disclosing a second initialization transistor T5 comprising a first electrode electrically coupled to the second electrode of the first initialization transistor through the element T4 and the third node, a second electrode configured to receive the initialization voltage VINT, and a gate electrode configured to receive the second scan signal Si-1; also see other embodiments including the same;) 
wherein, the first initialization transistor and the second initialization transistor are configured to set the voltage of the second node to the initialization voltage during an initialization stage (see at least Figs. 2 and 4, disclosing the first initialization transistor T3 and the second initialization transistor T5 configured to set the voltage of the second node N1 to the initialization voltage VINT during an initialization stage t1; also see other embodiments including the same;) 
the first initialization transistor is further configured to update the voltage of the second node through the driving unit during a data writing stage (see at least Figs. 2 and 4, disclosing the first initialization transistor T3 further configured to update the voltage of the second node N1 through the driving unit during a data writing stage t2; also see other embodiments including the same.)

	As per claim 3, Bae discloses the data writing unit comprising a data writing transistor having a first electrode electrically coupled to the driving unit through the first node, a second electrode configured to receive the data signal and a gate electrode configured to receive the first scan signal (see at least Fig. 2, disclosing the data writing unit comprising a data writing transistor T2 having a first electrode electrically coupled to the driving unit [T1, T7, Cst] through the first node, a second electrode configured to receive the data signal on the data line D and a gate electrode configured to receive the first scan signal Si; also see other embodiments including the same.)

As per claim 4, Bae discloses the light emitting unit comprising: 
a light emission control transistor, comprising a first electrode electrically coupled to the driving unit and the initialization unit through the third node, a second electrode, and a gate electrode configured to receive the first control signal (see at least Fig. 2, disclosing the light emitting unit [T4, OLED] comprising a light emission control transistor T4 comprising a first electrode electrically coupled to the driving unit [T1, T7, Cst] and the initialization unit [T3, T5, T6]  through the third node, a second electrode connected to the OLED, and a gate electrode configured to receive the first control signal Ei; also see other embodiments including the same;) and  
an OLED, electrically coupled to the second electrode of the light emission control transistor (see at least Fig. 2, disclosing an OLED electrically coupled to the second electrode of the light emission control transistor T4; also see other embodiments including the same;)

see at least Fig. 2, disclosing the initialization unit [T3, T5, T6] electrically coupled to the OLED and further configured to initialize the OLED with the initialization voltage VINT, in response to the first scan signal Si and the second scan signal Si-1; also see other embodiments including the same;)

As per claim 7, Bae discloses the driving unit [T1, T7, Cst] comprising: 
a driving transistor, comprising a first electrode electrically coupled to the data writing unit through the first node, and a second electrode electrically coupled, through the third node, to the light emitting unit and the initialization unit respectively (see at least Fig. 2, disclosing a driving transistor T1 comprising a first electrode electrically coupled to the data writing unit through the first node and a second electrode electrically coupled, through the third node, to the light emitting unit [T4, OLED] and the initialization unit [T3, T5, T6] respectively; also see other embodiments including the same;)
a storage capacitor, comprising one end coupled to the external power supply, and the other end electrically coupled, through the second node, to the initialization unit and a gate electrode of the driving transistor respectively (see at least Fig. 2, disclosing a storage capacitor Cst comprising one end coupled to the external power supply ELVDD and the other end electrically coupled, through the second node N1, to the initialization unit [T3, T5, T6] and a gate electrode of the driving transistor T1, respectively; also see other embodiments including the same;)
a switching transistor, comprising a first electrode electrically coupled to the power supply, a second electrode electrically coupled to the first electrode of the driving transistor, and a gate electrode configured to receive the first control signal (see at least Fig. 2, disclosing a switching transistor T7 comprising a first electrode electrically coupled to the power supply ELVDD, a second electrode electrically coupled to the first electrode of the driving transistor T1, and a gate electrode configured to receive the first control signal Ei; also see other embodiments including the same.)


in an initialization stage, turning on the initialization unit in response to the first scan signal and the second scan signal, and initializing the second node by the initialization unit with the initialization voltage (see at least Figs. 2 and 4, disclosing, in an initialization stage t1, turning on the initialization unit [T3, T5, T6] in response to the first scan signal Si and the second scan signal Si-1 and initializing the second node N1 by the initialization unit with the initialization voltage VINT; also see other embodiments including the same;) 
in a data writing stage, writing data to the data writing unit in response to the first scan signal and the data signal; the data writing unit setting the voltage of the first node to the voltage of the data signal; turning on the driving unit in response to the voltage of the first node and the voltage of the second node, and updating the voltage of the second node (see at least Figs. 2 and 4, disclosing, in a data writing stage t2, writing data to the data writing unit T2 in response to the first scan signal Si and the data signal on the data line D; the data writing unit setting the voltage of the first node to the voltage of the data signal; turning on the driving unit [T1, T7, Cst] in response to the voltage of the first node and the voltage of the second node N1, and updating the voltage of the second node N1; also see other embodiments including the same;) 
in a light emission stage, turning on the driving unit and the light emitting unit in response to the first control signal; the driving unit generating a driving current to drive the light emitting unit to emit light; wherein the value of the driving current depends on the voltage of the second node, the voltage of the external power supply and the threshold voltage of the driving transistor in the driving unit (see at least Figs. 2 and 4, disclosing, in a light emission stage t3, turning on the driving unit [T1, T7, Cst] and the light emitting unit [T4, OLED] in response to the first control signal Ei; the driving unit [T1, T7, Cst] generating a driving current to drive the light emitting unit to emit light; wherein the value of the driving current depends on the voltage of the second node N1, the voltage of the external power supply ELVDD and the threshold voltage of the driving transistor T1 in the driving unit [T1, T7, Cst]; also see other embodiments including the same.) 

As per claim 9, Bae discloses the method, in the initialization stage, further comprising the initialization unit initializing the OLED of the light emitting unit with an initialization see at least Figs. 2 and 4, disclosing, in the initialization stage t1, further comprising the initialization unit [T3, T5, T6] initializing the OLED of the light emitting unit [T4, OLED] with an initialization voltage VINT; also see other embodiments including the same.) 
As per claim 10, Bae discloses a display device comprising the pixel circuit according to claim 1 (see at least Fig. 1; ¶ [0031.)

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 106875894 A cited in IDS filed 05/22/2020; see the corresponding US 2015/0170576 A1 for the following citations; hereinafter Wang.)
As per claim 1, Wang discloses a pixel circuit (see at least Figs. 1, 3; ¶ [0025], disclosing a pixel circuit) comprising: 
a data writing unit (see at least Fig. 1, disclosing a data writing unit comprising a transistor M4; or see at least Fig. 3, disclosing a data writing unit comprising a transistor T5;) 
a driving unit, electrically coupled to the data writing unit through a first node (see at least Fig. 1, disclosing a driving unit comprising elements [M3, M6, Cst] and electrically coupled to the data writing unit through a first node connecting elements [M1, M4, M6, Cst]; or see at least Fig. 3, disclosing a driving unit comprising elements [Td, T7, Cst] and electrically coupled to the data writing unit through a first node connecting elements [T2, T7, T5, Cst];)
an initialization unit, electrically coupled to the driving unit through a second node and a third node respectively (see at least Fig. 1, disclosing an initialization unit comprising elements [M2, M5] and electrically coupled to the driving unit [M3, M6, Cst] through a second node [[the second node connecting elements [Cst, M3, M5]]] and a third node [[the third node connecting elements [M3, M5, M7]]], respectively; or see at least Fig. 3, disclosing an initialization unit comprising elements [T1-T4, T6] and electrically coupled to the driving unit [Td, T7, Cst] through a second node [[the second node connecting elements [Cst, Td, T6, T4]]] and a third node [[the third node connecting elements [Td, T6, T8]]], respectively;) and 
a light emitting unit, electrically coupled to the driving unit through the third node (see at least Fig. 1, disclosing a light emitting unit comprising elements [M7, L] and electrically coupled to the driving unit [M3, M6, Cst] through the third node; or see at least Fig. 3, disclosing a light emitting unit comprising elements [T8, L] and electrically coupled to the driving unit [Td, T7, Cst] through the third node;)
see at least Figs. 1 and 4, disclosing the initialization unit configured to receive an external first scan signal S2, an external second scan signal S1 and an external initialization voltage Vinit and to initialize the second node with the initialization voltage Vinit, in response to the first scan signal S2 and the second scan signal S1; or see Figs. 3-4, disclosing the initialization unit [T1-T4, T6] configured to receive an external first scan signal S2, an external second scan signal S1 and an external initialization voltage Vinit and to initialize the second node with the initialization voltage Vinit, in response to the first scan signal S2 and the second scan signal S1;)
the data writing unit is configured to receive an external data signal and the first scan signal; the data writing unit is configured to set voltage of the first node to voltage of the data signal in response to the first scan signal and the data signal, and update voltage of the second node through the driving unit and the initialization unit (see at least Figs. 1 and 4, disclosing the data writing unit configured to receive an external data signal Vdata and the first scan signal S2, to set voltage of the first node to voltage of the data signal Vdata in response to the first scan signal S2 and the data signal Vdata, and update voltage of the second node through the driving unit [M3, M6, Cst] and the initialization unit [M2, M5]; or see at least Figs. 3-4, disclosing the data writing unit configured to receive an external data signal Vdata and the first scan signal S2, to set voltage of the first node to voltage of the data signal Vdata in response to the first scan signal S2 and the data signal Vdata, and update voltage of the second node through the driving unit [Td, T7, Cst] and the initialization unit [T1-T4, T6];) 
the driving unit is coupled to an external power supply and configured to receive a first control signal; the driving unit is configured to generate a driving current, in response to the first control signal, to drive the light emitting unit to emit light; the value of the driving current depends on the voltage of the second node, voltage of the external power supply and the threshold voltage of driving transistors in the driving unit (see at least Figs. 1 and 4, disclosing the driving unit [M3, M6, Cst] coupled to an external power supply V2 and configured to receive a first control signal EM and generate a driving current, in response to the first control signal EM, to drive the light emitting unit to emit light; the value of the driving current depends on the voltage of the second node, voltage of the external power supply V2 and the threshold voltage of driving transistor M3 in the driving unit [M3, M6, Cst]; or see at least Figs. 3-4, disclosing the driving unit [Td, T7, Cst] coupled to an external power supply V2 configured to receive a first control signal EM and generate a driving current, in response to the first control signal EM, to drive the light emitting unit to emit light; the value of the driving current depends on the voltage of the second node, voltage of the external power supply V2 and the threshold voltage of driving transistor M3 in the driving unit [Td, T7, Cst].) 

 	As per claim 8, Wang further discloses an associated pixel circuit driving method, applied to the pixel circuit according to claim 1, comprising: 
in an initialization stage, turning on the initialization unit in response to the first scan signal and the second scan signal, and initializing the second node by the initialization unit with the initialization voltage (see at least Figs. 1, 4, disclosing, in an initialization stage P1, turning on the initialization unit [M2, M5] in response to the first scan signal S2 and the second scan signal S1, and initializing the second node by the initialization unit [M2, M5] with the initialization voltage Vinit; or see at least Figs. 3-5, disclosing, in an initialization stage P1, turning on the initialization unit [T1-T4, T6] in response to the first scan signal S2 and the second scan signal S1, and initializing the second node by the initialization unit [T1-T4, T6] with the initialization voltage Vinit;)
in a data writing stage, writing data to the data writing unit in response to the first scan signal and the data signal; the data writing unit setting the voltage of the first node to the voltage of the data signal; turning on the driving unit in response to the voltage of the first node and the voltage of the second node, and updating the voltage of the second node (see at least Figs. 1, 4, disclosing, in a data writing stage P2, writing data to the data writing unit [M4] in response to the first scan signal S2 and the data signal Vdata; the data writing unit [M4] setting the voltage of the first node to the voltage of the data signal; turning on the driving unit [M3, M6, Cst] in response to the voltage of the first node and the voltage of the second node, and updating the voltage of the second node; or see at least Figs. 3-4 and 6, disclosing, in a data writing stage P2, writing data to the data writing unit [T5] in response to the first scan signal S2 and the data signal Vdata; the data writing unit [T5] setting the voltage of the first node to the voltage of the data signal; turning on the driving unit [Td, T7, Cst] in response to the voltage of the first node and the voltage of the second node, and updating the voltage of the second node;) 
in a light emission stage, turning on the driving unit and the light emitting unit in response to the first control signal; the driving unit generating a driving current to drive the light emitting unit to emit light; wherein the value of the driving current depends on the voltage of the second node, the voltage of the external power supply and the threshold voltage of the driving transistor in the driving unit (see at least Figs. 1, 4, disclosing, in a light emission stage P3, turning on the driving unit [M3, M6, Cst] and the light emitting unit [M7, L] in response to the first control signal EM; the driving unit [M3, M6, Cst] generating a driving current to drive the light emitting unit L to emit light; wherein the value of the driving current depends on the voltage of the second node, the voltage of the external power supply V2 and the threshold voltage of the driving transistor [M3] in the driving unit [M3, M6, Cst]; or see at least Figs. 3-4, 7, disclosing, in a light emission stage P3, turning on the driving unit [Td, T7, Cst] and the light emitting unit [T8, L] in response to the first control signal EM; the driving unit [Td, T7, Cst] generating a driving current to drive the light emitting unit to emit light; wherein the value of the driving current depends on the voltage of the second node, the voltage of the external power supply V2 and the threshold voltage of the driving transistor [Td] in the driving unit [Td, T7, Cst].)

As per claim 10, Wang further discloses a display device comprising the pixel circuit according to claim 1 (see at least Abstract; ¶ [0083].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bae.

a first initialization transistor, comprising a first electrode electrically coupled to the driving unit through the second node, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal (see at least Fig. 1, disclosing a first initialization transistor [M5] comprising a first electrode electrically coupled to the driving unit through the second node, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal S2; or see at least Fig. 3, disclosing a first initialization transistor [T6] comprising a first electrode electrically coupled to the driving unit through the second node, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal S2;) 
a second initialization transistor, comprising a first electrode electrically coupled to the second electrode of the first initialization transistor through , a second electrode configured to receive the initialization voltage, and a gate electrode configured to receive the second scan signal (see at least Fig. 1, disclosing a second initialization transistor [M2] comprising a first electrode electrically coupled to the second electrode of the first initialization transistor [M5] through the first electrode of the first initialization transistor [M5], a second electrode configured to receive the initialization voltage Vinit, and a gate electrode configured to receive the second scan signal S1; or see at least Fig. 3, disclosing a second initialization transistor [T4] comprising a first electrode electrically coupled to the second electrode of the first initialization transistor [T6] through the first electrode of the first initialization transistor [T6], a second electrode configured to receive the initialization voltage Vinit, and a gate electrode configured to receive the second scan signal S1;) 
wherein, the first initialization transistor and the second initialization transistor are configured to set the voltage of the second node to the initialization voltage during an initialization stage (see at least Figs. 1 and 4, disclosing the first initialization transistor [M5] and the second initialization transistor [M2] configured to set the voltage of the second node to the initialization voltage Vinit during an initialization stage P1; or see at least Figs. 3-5, disclosing the first initialization transistor [T6] and the second initialization transistor [T4] configured to set the voltage of the second node to the initialization voltage Vinit during an initialization stage P1;) 
the first initialization transistor is further configured to update the voltage of the second node through the driving unit during a data writing stage (see at least Figs. 1 and 4, disclosing the first initialization transistor [M5] further configured to update the voltage of the second node through the driving unit during a data writing stage P2; or see at least Figs. 3, 4 and 6, disclosing the first initialization transistor [T6] further configured to update the voltage of the second node through the driving unit during a data writing stage P2.)
	Accordingly, Wang discloses all limitations of this claim except that Wang teaches a first electrode of the second initialization transistor electrically coupled to the second electrode of the first initialization transistor through the first electrode of the first initialization transistor, instead of through the third node, as claimed.
	
However, in the same field of endeavor, Bae discloses a related pixel circuit (see at least Fig. 2) comprising an initialization unit electrically coupled to the driving unit through a second node and a third node respectively (see at least Fig. 2, disclosing an initialization unit comprising elements [T3, T5, T6] and electrically coupled to the driving unit [T1, T7, Cst] through a second node [N1] and a third node connecting elements [T1, T3, T4], respectively; also see other embodiments including the same,) wherein the initialization unit comprising: 
a first initialization transistor, comprising a first electrode electrically coupled to the driving unit through the second node, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal (see at least Fig. 2, disclosing a first initialization transistor [T3] comprising a first electrode electrically coupled to the driving unit through the second node N1, a second electrode electrically coupled to the driving unit and the light emitting unit respectively through the third node, and a gate electrode configured to receive the first scan signal Si; also see other embodiments including the same;) 
a second initialization transistor, comprising a first electrode electrically coupled to the second electrode of the first initialization transistor through the third node, a second electrode configured to receive the initialization voltage, and a gate electrode configured to receive the second scan signal (see at least Fig. 2, disclosing a second initialization transistor [T5] comprising a first electrode electrically coupled to the second electrode of the first initialization transistor through the light emission control transistor [T4] and the third node, a second electrode configured to receive the initialization voltage VINT, and a gate electrode configured to receive the second scan signal Si-1; also see other embodiments including the same;) 
wherein, the first initialization transistor and the second initialization transistor are configured to set the voltage of the second node to the initialization voltage during an initialization stage (see at least Figs. 2 and 4, disclosing the first initialization transistor [T3] and the second initialization transistor [T5] configured to set the voltage of the second node N1 to the initialization voltage VINT during an initialization stage t1; also see other embodiments including the same;) 
the first initialization transistor is further configured to update the voltage of the second node through the driving unit during a data writing stage (see at least Figs. 2 and 4, disclosing the first initialization transistor [T3] further configured to update the voltage of the second node N1 through the driving unit during a data writing stage t2; also see other embodiments including the same.)

	Bae further teaches that the initialization unit comprising first initialization transistor, the second initialization transistor T5 and the third initialization transistor T6 connected in series with the second initialization transistor and the connection node between these transistors [T5, T6] electrically connected to the connection node between the light emission control transistor [T4] and the OLED would prevent the OLED emitting light during the initialization period, thereby solving a problem of deterioration of a response speed while preventing an increase of black luminance (see at least ¶¶ [0069]-[0071].)
Wang, as discussed above, discloses all limitations of this claim including the first initialization transistor and the second initialization transistor, except that Wang teaches a first electrode of the second initialization transistor electrically coupled to the second electrode of the first initialization transistor through the first electrode of the first initialization transistor, instead of through the third node, as claimed. Bae, as discussed above, remedies for Wang’s deficiency by teaching the initialization unit further comprising the third initialization transistor connected in series with the second initialization transistor and the connection node between the 
Accordingly, the combination of Wang and Bae obviously renders all limitations of this claim.

As per claim 3, the above modified Wang obviously renders the data writing unit comprising a data writing transistor having a first electrode electrically coupled to the driving unit through the first node, a second electrode configured to receive the data signal and a gate electrode configured to receive the first scan signal (see Wang at least Fig. 1, disclosing the data writing unit [M4] comprising a data writing transistor [M4] having a first electrode electrically coupled to the driving unit [M3, M6, Cst] through the first node, a second electrode configured to receive the data signal Vdata and a gate electrode configured to receive the first scan signal S2; or see Wang at least Fig. 3, disclosing the data writing unit [T5] comprising a data writing transistor [T5] having a first electrode electrically coupled to the driving unit [Td, T7, Cst] through the first node, a second electrode configured to receive the data signal Vdata and a gate electrode configured to receive the first scan signal S2; also see Bae at least Fig. 2 teaching the same.)

As per claim 4, the above modified Wang obviously renders the light emitting unit comprising: 
see Wang at least Fig. 1, disclosing a light emission control transistor [M7] comprising a first electrode electrically coupled to the transistor [M3] of the driving unit and the transistor [M5] of the initialization unit through the third node, a second electrode connected to the anode of the OLED L, and a gate electrode configured to receive the first control signal EM; or see Wang at least Fig. 3, disclosing a light emission control transistor [T8] comprising a first electrode electrically coupled to the transistor [Td] of the driving unit and the transistor [T6] of the initialization unit through the third node, a second electrode connected to the anode of the OLED L, and a gate electrode configured to receive the first control signal EM; also see Bae at least Fig. 2 teaching the same;) and
an OLED, electrically coupled to the second electrode of the light emission control transistor (see Wang at least Fig. 1, disclosing an OLED [L] electrically coupled to the second electrode of the light emission control transistor [M7]; or see Wang at least Fig. 3, disclosing an OLED [L] electrically coupled to the second electrode of the light emission control transistor [T8]; also see Bae at least Fig. 2 teaching the same.)

As per claim 5, the above modified Wang obviously renders the initialization unit electrically coupled to the OLED and further configured to initialize the OLED with the initialization voltage, in response to the first scan signal and the second scan signal (see Bae at least Fig. 2, disclosing the second initialization transistor [T5] of the initialization unit electrically coupled to the OLED and further configured to initialize the OLED with the initialization voltage, in response to the first scan signal [Si] and the second scan signal [Si-1], thereby rendering the above modified Wang in view of Bae, as discussed in the rejection of claim 2, obviously including this limitation.)
As per claim 9, the above modified Wang, as discussed in the rejection of claim 2, obviously renders the method, in the initialization stage, further comprising the initialization unit initializing the OLED of the light emitting unit with an initialization voltage (see Bae at least Figs. 2 and 4, disclosing, in the initialization stage t1, further comprising the initialization unit [T3, T5, T6] initializing the OLED of the light emitting unit [T4, OLED] with an initialization voltage VINT; also see other embodiments including the same.)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a pixel circuit, a driving method thereof, and a display device thereof to solve the problems of uneven display and flickering of the display device. Claim 6 identifies the uniquely distinct limitations, “the driving unit comprises: a storage capacitor located between the first node and the second node; a driving transistor comprising a first electrode coupled to the external power supply, a second electrode electrically coupled to the light emitting unit and the initialization unit respectively through the third node, and a gate electrode electrically coupled to the initialization unit and the storage capacitor respectively through the second node; and a switching transistor comprising a first electrode electrically coupled to the data writing unit and the storage capacitor respectively through the first node, a second electrode configured to receive the initialization voltage, and a gate electrode configured to receive the first control signal.” The closest prior arts, Bae and Wang discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626